Title: Enclosure: Teophane Arata to Thomas Jefferson, [ca. 10 June 1811]
From: Arata, Teophane
To: Jefferson, Thomas


             The want of having a Consul in this Port of Civitavecchia who possessing the Language of the American Nation, should afford a proper Assistance to the Subjects of the United Estates of America, enboldens me to demand with all umility the appointement to that Office in my Behalf.—
            The sincere attachment that I have always had, even from my earliest Years towards the United Estates, and for its Individuals, whom with so much pleasure I have frequently served in various occurrences lead me to hope that my request will be graciously granted.—Meanwhile ambitious for such an honour, I remain with the Highest respect, and veneration—
            
              Your most Obedt & most humble Servant
              Teophane Arata,
            
          